Title: From Thomas Jefferson to William Pinkney, 13 December 1807
From: Jefferson, Thomas
To: Pinkney, William


                        
                            Dear Sir
                            
                            Washington Dec. 13. 07.
                        
                        The bearer of this is the son of mr Wilson C. Nicholas of Virginia, formerly a Senator in Congress from that
                            state & now of the H. of Representatives in Congress. these circumstances, as well as his high standing in society must
                            have made him known to you, by reputation at least, so far as to have rendered my recommendations unnecessary to secure to
                            him any attentions or civilities which you might have an opportunity of rendering him. but as my neighbor & most
                            particular friend, I cannot deny myself this occasion of manifesting my esteem for the father by recommending to you the
                            son. with the latter I am but barely acquainted personally: but he has the reputation of the good qualities &
                            correctness of conduct which would render him worthy of his family. with his mother, the sister of Genl. Smith, you are
                            probably personally acquainted. I take, with pleasure, this occasion of tendering you my respectful salutations &
                            assurances of great consideration & esteem.
                        
                            Th: Jefferson
                            
                        
                    